Citation Nr: 0310562	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from April 1958 to October 
1961 with two years, one month, and 9 days of other service.  
The veteran has reported being a member of the National Guard 
from 1956 to 1958.  This service has not been verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO). 

On his May 2002 substantive appeal, the veteran requested a 
hearing at the RO before a Veterans Law Judge of the Board.  
This issue was remanded in August 2002, to provide the 
veteran the requested hearing.  A hearing was scheduled at 
the RO before a Veterans Law Judge of the Board in April 2003 
pursuant to the veteran's request.  The veteran failed to 
report for this hearing.  Consistent with the April 2003 
hearing notice letter to the veteran, as he failed to appear 
for the Board hearing, and a request for a postponement has 
not been received, this case is being processed as though the 
hearing request has been withdrawn.  See 38 C.F.R. § 20.702.


REMAND

The record in this case shows that the veteran has reported a 
period of service in the National Guard from 1956 to 1958.  
This service has not been verified.  The veteran reported 
that during this time, during a two week training in 1956 at 
Fort Indiantown Gap, his eardrums were ruptured due to 
artillery firing and he was treated at Valley Forge Hospital.  
Of record is an April 1958 service enlistment examination 
where the veteran reported sustaining injured eardrums during 
summer camp at Indian Town Gap, while firing on a range.  
There was some suggestion of hearing loss at the very high 
frequency.  Therefore, the veteran's reported period of 
service in the National Guard should be verified, including 
times of active duty training and inactive duty training; 
service medical records during the period of National Guard 
service should be obtained, including from the hospital where 
the veteran reported he was treated for injured eardrums; and 
a VA examination regarding the nature and etiology of any 
current hearing loss should be provided.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  In this case information regarding 
the VCAA was provided to the veteran by letter from the RO in 
December 2001.  On Remand, the RO must continue to assure 
that the provisions of this new Act are complied with, 
including the notification requirements set forth in the new 
law.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should contact the appropriate 
State or Federal agency and obtain 
verification of the veteran's periods of 
training, including active and inactive 
duty for training, with the Marine Corp 
National Guard and/or the Pennsylvania 
National Guard.

3.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's service medical records from 
Ft. Indiantown Gap during the period from 
1956 to 1958 and the service hospital 
medical records from Valley Forge 
Hospital during the period from 1956 to 
1958.  

Additionally, the RO should contact, if 
needed, the Valley Forge Hospital for 
records of treatment of the veteran for 
injured tympanic membrane or hearing loss 
from 1956 to 1958.  If no service 
hospital records can be found from any 
source, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

4.  The veteran should be scheduled for 
an ear examination, to include an 
audiological evaluation.  The claims 
folder should be made available to the 
examiner(s) for review prior to the 
examination(s).  After reviewing the 
claims file and examining the veteran, 
the examiner(s) should determine the date 
of onset and the relationship, if any, of 
hearing loss to service.  

The examiner(s) should indicate whether 
the veteran currently has bilateral 
hearing loss disability and whether such 
hearing loss is the type that would be 
attributable to perforation, injury, 
and/or scarring of the tympanic membrane, 
or to advancing age, or due to other 
events or causes.  The examiner should 
opine whether it is at least as likely as 
not that any current bilateral hearing 
loss had its onset in or is otherwise 
related to the veteran's service, 
including to injured tympanic membranes 
with scarring.  The underlined standard 
of proof should be utilized in 
formulating a response.  The reasons and 
bases for any conclusion reached should 
be discussed.  If there is no 
identifiable relationship between service 
and hearing loss, that should be clearly 
set forth.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  The reasons and bases for any 
conclusion reached should be discussed.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
should include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The SSOC 
should additionally include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




